TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 26, 2017



                                       NO. 03-16-00749-CR


                                    The State of Texas, Appellant

                                                  v.

                                 Randall Lee Worrell, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
        REVERSED AND REMANDED—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order entered by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was reversible error in the district court’s order.

Therefore, the Court reverses the district court’s order and remands the case for further

proceedings consistent with this opinion. Because appellee is indigent and unable to pay costs,

no adjudication of costs is made.